ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-301, concluding that ANDREW J. BREKUS of NEWTOWN SQUARE, PENNSYLVANIA, who was admitted to the bar of this State in 1986, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to explain the matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), and good cause appearing;
It is ORDERED that ANDREW J. BREKUS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.